Exhibit 20 Press release issued November 12, 2014 For Immediate Release November 12, 2014 BOWL AMERICA SUMMER QUARTER REPORT Bowl America Incorporated today reported a loss of $.06 per share for its seasonally slow first quarter ended September 28, 2014, unchanged from the prior year comparable period. Competition for available recreation dollars continues to grow. In addition, the Mid-Atlantic region has seen an increase in legalized gambling and gaming establishments which can often pull more than budgeted discretionary funds from our potential customers. Today the Company paid a regular quarterly dividend of $.17 per share, a 3% increase over the prior year quarterly dividend, to stockholders of record as of October 21, 2014. Bowl America operates 18 bowling centers and its Class A Common Stock trades on the NYSE MKT Exchange with the symbol BWLA. A more detailed explanation of results is available in the Company’s S.E.C. Form 10-Q filing, available at the Company’s web site www.bowlamericainc.com . * BOWL AMERICA INCORPORATED Results of Operations (unaudited) Thirteen weeks ended September 28, September 29, Revenues Bowling and other $ $ Food & mdse sales Operating expenses excluding depreciation and amortization Depreciation and amortization Interest, dividend & other income Loss from continuing operations before taxes ) ) Loss from continuing operations ) ) Loss from discontinued operations, net of tax - - ) Net loss $ ) $ ) Comprehensive loss $ ) $ ) Weighted average shares outstanding LOSS PER SHARE ) ) 1 SUMMARY OF FINANCIAL POSITION (unaudited) Dollars in Thousands 9/28/2014 9/29/2013 ASSETS Total current assets including cash and short-term investments of $1,437 & $3,227 $ 2,732 $ 4,480 Property and investments TOTAL ASSETS $ 33,304 $ 35,472 LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ 3,183 $ 3,125 Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 33,304 $ 35,472 2
